Memorándum

Per Curiam.

Judgment unanimously reversed on the facts and new trial granted, with costs to defendants to abide the event.
In the absence of any explanation by plaintiff of the written charge for a Smith moulder after the alleged agreement for substitution of an American moulder, the decision for plaintiff was against the weight of the evidence. Plaintiff’s contention that the City Court had no jurisdiction of the counterclaim is answered by section 18 of the New York City Court Act (L. 1926, ch. 539; amd. L. 1936, ch. 324).
MacCrate, McCooey and Steinbrink, JJ., concur.